Citation Nr: 0613510	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-16 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for residuals 
of traumatic encephalopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to January 
1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In October 2003, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
claim was remanded in May 2004 for additional evidentiary 
development and has now been returned to the Board for 
further appellate consideration.  


FINDING OF FACT

The veteran's residuals of traumatic encephalopathy are 
currently manifested by occupational and social impairment, 
with deficiencies in most areas, such as work and family 
relations.  His global Assessment of Functioning (GAF) Scale 
score ranged from 35-60, but, for primarily ranged from 40-
45.  Neurological examination is normal except for mild 
difficulty focusing on a particular mental task.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not higher, for 
residuals of traumatic encephalopathy have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, 4.7, 4.125, 4.130, Diagnostic Codes (DCs) 
8045 & 9304 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The documents of record have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Specifically, the Board notes here that 
a letter was sent to the veteran in May 2002, prior to the 
December 2002 rating decision which confirmed and continued 
the 50 percent disability rating in effect for traumatic 
encephalopathy.  In May 2004 and October 2004, additional 
notification and assist letters were sent to the veteran.  
These letters, in totality, notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
He was issued a SOC in April 2003 and an SSOC in September 
2005, which contained the applicable law and regulations.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish a higher disability rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective date to be assigned is rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Numerous VA examination reports are of record, to 
include the most recent evaluation reports from November 2004 
and April 2005.  The evidence of record is sufficient to make 
a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background and Analysis

In testimony and statements of record, the veteran contends 
that his disability due to traumatic encephalopathy is worse 
than currently rated.  He reported constant suicidal thoughts 
and of isolating himself from friends and family in a cabin 
for 6 to 8 weeks at a time.  

The RO granted service connection for traumatic 
encephalopathy in an April 1960 rating decision and assigned 
a 30 percent rating.  This grant was based on service medical 
records which showed an inservice brain concussion with post 
psychiatric problems, to include depression and an unstable 
motor system (flushing of the face and sweating of the 
hands).  When examined by VA in March 1960, the diagnosis was 
psychoneurosis, depressive reaction based on the brain 
concussion and nervous breakdown in service, and a 
neurological diagnoses of post-traumatic encephalopathy, 
manifested by sensory type epileptiform fugues, with furor 
and unequal reflexes.  Reconciliation of conflicting 
neuropsychiatric and neurological diagnoses was requested and 
VA report from April 1960 reflected that the diagnosis was 
encephalopathy, and that psychoneurosis was a matter of 
terminology.  The report indicated that the inservice 
suicidal gesture was not the sole result of hereditary 
emotional instability reaction, and that inservice head 
injury contributed to such abnormal behavior on the veteran's 
part.  

The veteran was hospitalized for several months at a VA 
facility in 1976 for depressive neurosis.  There are no 
additional treatment records dated subsequent to the 
hospitalization until September 1994.  At that time, upon VA 
examination, the veteran's complaints included depression, 
dizziness, and memory loss.  Neurological exam was 
essentially negative.  On mental examination, he had definite 
problems with remote memory, and his affect was blunted, but 
he had delusion or hallucinations, and he was oriented times 
three.  The RO increased the veteran's disability rating for 
traumatic encephalopathy to 50 percent under DC 8045-9304 in 
a November 1994 rating decision.  

In May 2002, the veteran filed a claim for increased rating.  
A December 2002 rating decision continued the 50 percent 
rating and this appeal ensued.

Records considered in 2002 included VA documents dated from 
2000 through 2002 which reflect continued treatment for 
psychiatric complaints.  Problems with remote memory as well 
as anxiety and depression were noted.  

At a September 2002 VA examination, the veteran was 
cooperative, although somewhat ill at ease and slightly 
guarded.  He was alert, oriented times three, and showed good 
cognitive controls.  However, his memory for details of 
events was poor, and he could only provide vague accounts of 
his military accident and subsequent attempts at adjustment.  
Some concentration problems were also apparent to the 
examiner.  The veteran's mood was slightly depressed, but 
there were no delusions or hallucinations.  He sometimes had 
feelings of suicide.  The examiner noted that the veteran's 
clinical profile indicated symptoms of severe depression, but 
with possible exaggeration of distress in an individual who 
might tend to heighten his presentation of suffering as to 
receive increased attention and sympathy.  The examiner 
opined that his history of recurrent depression, modest 
coping skills, and dependent personality traits that 
influenced his cognitive, emotional, and interpersonal life, 
gave an indication that his depression was recurrent, real, 
and, at times, debilitating.  However, the examiner noted 
that this did not seem to be significantly worse or more 
debilitating than previous episodes of depression over the 
last 40 years.  A GAF score of 35 was noted.  

VA treatment records dated subsequent to the September 2002 
exam and through 2004 show continued his psychiatric 
complaints, to include recurrent depression.  VA records from 
December 2003 include a neuropsychology report in which the 
examiner stated that test data argued against a diagnosis of 
dementia and in favor of metacognitive distortion as 
reflected in the veteran's cognitive complaints being out of 
proportion to his relatively intact psychometric test 
performance.  

In May 2004, the veteran's GAF Scale score was 45.  At that 
time, he reported periods of crying and isolation from 
others.  He received support and protection from his wife who 
helped take care of him.  He was described as stable on 
medications.  In June 2004, the veteran was cooperative with 
good eye contact.  He was alert and oriented.  His mood was 
even, but his affect blunted, though pleasant.  There were no 
delusions or hallucinations, and his speech was logical and 
coherent.  His insight and judgement were okay.  He had no 
active suicidal or homicidal ideations.  He continued to take 
his medications.  

Upon VA psychiatric examination in November 2004, the veteran 
related a work history that included six years in lining 
chemical tanks and an 18 year stint in refrigeration.  He had 
an industrial accident in 1985 which resulted in knee 
problems, to include surgeries.  He stopped working in 1987 
as a result of his health problems.  He had been married for 
40 years and had three children, and he had several 
grandchildren.  He spent several months out of the years in 
an isolated cabin.  He had little contact with others.  He 
enjoyed reading, fishing, and building models.  

The veteran was described as anxious.  He was oriented times 
three but complained of memory problems.  His affect was 
varied and somewhat constricted, and his mood was congruent.  
His thought process was goal oriented, and he had no 
derailment, loose, or clanging associations, thought 
blocking, or neologisms.  He had no signs of delusions or 
frankly paranoid belief systems.  He had not had any suicidal 
attempts.  However, the examiner noted that the veteran had 
chronic episodes of depression, anhedonia, weight changes of 
40 pounds, insomnia, poor motivation, poor concentration, and 
thoughts of suicide.  He was sleeping about 6-7 hours per 
night and being treated for sleep apnea and depression.  
Despite some improvements in his depression, he had chronic 
suicidal ideation.  His thoughts had improved somewhat 
because of strong family support and from removing weapons 
from the home.  His condition had improved so that he felt 
reasonably well about himself and felt that life was 
worthwhile.  He had no symptoms of racing thoughts, 
distractibility, pressured speech, too much energy, going 
without sleep, or dangerous behaviors.  He often felt 
nervous, but did not describe more intense episodes of panic.  
He denied auditory or visual hallucinations, delusion, 
paranoid ideas of reference, special messages, thought 
broadcasting, special powers, or other frank indicators of 
psychosis.  

The examiner opined that the veteran's mental health symptoms 
would likely cause moderate discomfort when interacting with 
other people, and mild to moderately reduced communication 
effectiveness.  This level of fatigue, concentration 
problems, and inner turmoil would likely cause mild to 
moderate work inefficiency and productivity.  The amount of 
avoidance of social contact and confrontation would likely 
interfere moderately with his ability to interact 
effectively.  His ability to maintain a logical thinking 
process appeared adequate and would not likely impact his 
social or vocational functioning.  On psychometric testing, 
the veteran scored in the mild range of depressive symptoms, 
and he scored in the moderate to severe range of anxiety 
symptoms.  The examiner described the condition as a likely 
continuation of the psychoneurotic depressive reaction 
diagnosed in military service.  The GAF score was 40.  

VA neurological examination in November 2004 was essentially 
normal, except for mild difficulty focusing on a particular 
mental task such as spelling words backwards.  

Subsequently dated VA records from 2005 show that in April 
the veteran reported that he was doing well.  He was 
exercising and family issues had resolved.  He had no further 
suicidal thoughts and wondered at times why he had had those 
thoughts in the past.  The veteran felt that his medications 
agreed with him.  His appetite was okay, but he had gained 
weight so the examiner discussed issues regarding his diet 
and exercise.  The veteran exhibited no manic or hypomanic 
symptoms.  No side effects from his medications were 
indicated.  Examination showed that he was alert and 
oriented.  His affect was blunted but pleasant, and his mood 
was even.  There were no delusions or hallucinations, and his 
insight and judgement were okay.  His speech was logical and 
coherent.  There were no active suicidal or homicidal 
ideations.  The veteran's GAF Scale score was 60.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Review of the claims file reflects that the RO initially 
rated the veteran under DC 8045-9304.  According to DC 8045, 
purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code such as (for 
example) 8045-8207.  38 C.F.R. § 4.124a, DC 8045 (2005).  
Evidence of purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, warrants a 10 percent rating and no higher pursuant 
to DC 9304.  38 C.F.R. § 4.124a, DC 8045 (2005).  See also, 
38 C.F.R. § 4.130, DC 9304 (2005) (which rates impairment 
resulting from dementia due to head trauma).  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
DC 8045 (2005).

In this case, the record does not reflect a diagnosis of 
multi-infarct dementia associated with brain trauma at any 
time.  That noted, however, it appears that the RO has 
essentially based the veteran's disability rating over the 
years, to include the current 50 percent evaluation, on 
psychological factors.  As this has been the case ever since 
service connection was initially established, and as it 
benefits the veteran, the Board will do likewise.  It is also 
noted that the evidence includes at least one VA doctor's 
opinion that the veteran's condition was the result of his 
psychoneurotic depressive reaction that began in service.  
(See the November 2004 VA examination report.)  

Pursuant to the General Rating Formula for Mental Disorders, 
the rating schedule provides for a 50 percent disability 
rating for dementia due to head trauma when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability rating for dementia 
due to head trauma is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family  relations, judgement, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful situations; and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9304 (2005).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 31 to 40 is defined 
as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The veteran described recurrent depression and anxiety, 
isolation from others, and remote memory loss.  His 
descriptions of his service-connected pathology are deemed to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, his descriptions of his 
service-connected traumatic encephalopathy residuals must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

Resolving doubt in the favor of the veteran and in view of 
his continuing treatment and symptomatology, the Board finds 
that the totality of the evidence is commensurate with 
occupational and social impairment with deficiencies in most 
areas, such as work and family relations, as is required for 
the assignment of a 70 percent disability evaluation under 
the DC summarized above.  Since the veteran filed his claim 
for an increased rating in 2002, the medical evidence has 
primarily demonstrated a significant degree of depression and 
anxiety.  Other manifestations during the appeal process have 
included memory and concentration problems, significant 
anxiety, periods of crying, and isolation from others, to 
include his family.  The Board notes that his GAF scores 
since he filed for an increased rating in 2002 have ranged 
primarily from 35 to 45.  While a score of 60 was the most 
recent score recorded in 2005, it is noted that a reading of 
45 was recorded as just 6 months prior in November 2004.  
Thus, given the evidence from the entire period and no 
additional evidence to further support any decreasing 
symptomatology of record, the Board finds that the most 
recent score by itself is not enough, when compared the 
totality of evidence, to show improvement.  As noted above, 
GAF scores in the 40 to 45 range reflect to major impairment 
in areas of work or family relations.  As the veteran has 
demonstrated ongoing difficulty in adapting to stressful 
circumstances, and exhibits significant manifestations as 
detailed above, an increased rating of 70 percent is 
warranted.  

While the evidence supports a 70 percent disability rating, 
the criteria for a 100 percent rating are not met.  Although 
the veteran has not worked since 1987, it appears that this 
was primarily due to knee problems.  While he spends several 
months out of the year in an isolated cabin, he likes to read 
and fish.  He has contact with his wife and family.  The GAF 
scores as detailed above suggest serious, as opposed to total 
impairment.  

Additionally, the veteran has not demonstrated symptoms such 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  Rather, 
throughout the appeal process, he has been described as 
cooperative and alert, oriented times three, and with no 
psychosis.  He has denied any delusions, hallucinations, or 
inappropriate behavior.  Therefore, the preponderance of the 
evidence is against a rating higher than 70 percent.

The Board has also considered 38 C.F.R. § 3.321(b)(1) (2005), 
which provides that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities."  Ibid.  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

It does not appear that the veteran has an "exceptional or 
unusual" disability, as defined by the statute. He has not 
required any recent periods of hospitalization for his 
traumatic encephalopathy.  There is no evidence in the claims 
file to suggest that marked interference with employment is 
the result of his condition.  As noted above, he has not 
worked since 1987 due to other health problems, and he has 
been primarily assigned GAF scores of 40-45 in recent years.  
Thus, his disability is appropriately rated under the 
schedular criteria, and referral for extra-schedular 
consideration is not warranted.


ORDER

Entitlement to a rating of 70 percent, but no higher, for 
service-connected residuals of traumatic encephalopathy is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


